Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 1 of 17 PageID# 285

                                                                         1


  1                       UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
  2                            ALEXANDRIA DIVISION

  3   UNITED STATES OF AMERICA,            )   Case 1:18-cr-00457
                                           )
  4                       Plaintiff,       )
                                           )
  5            v.                          )   Alexandria, Virginia
                                           )   February 13, 2019
  6   BIJAN RAFIEKIAN,                     )   2:00 p.m.
                                           )
  7                       Defendant.       )
                                           )   Pages 1 - 17
  8

  9                               TRANSCRIPT OF

 10          DEFENDANT'S MOTION FOR A BILL OF PARTICULARS

 11                                      AND

 12         DEFENDANT'S MOTION FOR A SEPTEMBER TRIAL DATE

 13              BEFORE THE HONORABLE ANTHONY J. TRENGA

 14                  UNITED STATES DISTRICT COURT JUDGE

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES


        Rhonda      F.   Montgomery    OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 2 of 17 PageID# 286

                                                                         2


  1   APPEARANCES:

  2   FOR THE PLAINTIFF:

  3         JOHN T. GIBBS, ESQUIRE
            EVAN N. TURGEON, ESQUIRE
  4         OFFICE OF THE UNITED STATES ATTORNEY
            2100 Jamieson Avenue
  5         Alexandria, Virginia 22314
            (703) 299-3700
  6
      FOR THE DEFENDANT:
  7
            MARK J. MACDOUGALL, ESQUIRE, PRO HAC VICE
  8         STACEY H. MITCHELL, ESQUIRE, PRO HAC VICE
            AKIN, GUMP, STRAUSS, HAUER & FELD, LLP
  9         Robert S. Strauss Building
            1333 New Hampshire Avenue, N.W.
 10         Washington, D.C. 20036-1564
            (202) 887-4000
 11
            ROBERT P. TROUT, ESQUIRE
 12         TROUT, CACHERIS & SOLOMON, PLLC
            1627 I Street, N.W., Suite 1130
 13         Washington, D.C. 20006
            (202) 464-3300
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 3 of 17 PageID# 287

                                                                         3


  1                THE CLERK:      Criminal Case 1:18-cr-457, United

  2   States v. Bijan Rafiekian.

  3                Counsel, will you please note your

  4   appearances for the record.

  5                MR. GIBBS:      Good afternoon, Your Honor.           John

  6   Gibbs and Evan Turgeon on behalf of the United States.

  7                THE COURT:      Good afternoon.

  8                MR. MacDOUGALL:       Good afternoon, Your Honor.

  9   Mark MacDougall with Akin Gump along with Stacey

 10   Mitchell and Bob Trout on behalf of Defendant Bijan

 11   Rafiekian.

 12                THE COURT:      All right.      Mr. Rafiekian has

 13   waived his appearance which this Court has approved.

 14                We're here for defendant's motion for bill of

 15   particulars, and we're also here for setting of a trial

 16   date.    I've reviewed the bill of particulars.

 17                Before we get to that, Mr. Gibbs, let me ask

 18   what the current status of production is with respect

 19   to anything the government intends to produce.

 20                MR. GIBBS:      So, Your Honor, the status of

 21   production is we've been providing discovery on a

 22   rolling basis, and we candidly acknowledge it's been a

 23   fairly large amount of discovery that we provided to

 24   date.    There will be some additional discovery that we

 25   plan to push out here in the near future, but it won't


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 4 of 17 PageID# 288

                                                                         4


  1   be --

  2                THE COURT:       How near?     What kind of time

  3   frame are we talking about?

  4                MR. GIBBS:       Let me just consult with my

  5   cocounsel for a moment, Judge.

  6           (Counsel confer.)

  7                MR. GIBBS:       So, Judge, sort of the universe

  8   of what we anticipate providing in addition to what

  9   we've already given would include -- there may be some

 10   additional 302s.       We have provided some of those to the

 11   defense to review in our office.             We anticipate some

 12   more of those.       There's a couple of videos that were

 13   produced by the defendant -- or at least one that we're

 14   working on getting a copy of.             We anticipate providing

 15   that.     That would probably be in the next month or two,

 16   I think.

 17                THE COURT:       Why so long?

 18                MR. GIBBS:       Well, the witness we're getting

 19   it from, he has to go overseas to get it.                So we're

 20   waiting for him to do that and to provide us a copy of

 21   that.

 22                But it's a fairly small amount of material in

 23   comparison with what's been provided already.                 So I

 24   think that's the status at this point, Your Honor.

 25                THE COURT:       All right.     Other than the


        Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 5 of 17 PageID# 289

                                                                         5


  1   Section 4 issues that have already been scheduled, are

  2   there anticipated any other Schedule 4 issues?

  3                MR. GIBBS:      No, Judge.

  4                THE COURT:      All right.      Let's deal with the

  5   bill of particulars.

  6                Mr. MacDougall, are you arguing this?

  7                MR. MacDOUGALL:       Thank you, Your Honor.            May

  8   it please the Court.

  9                Rule 7(f) provides and gives the Court

 10   complete discretion to order the government to produce

 11   a bill of particulars.         The motion that was filed here

 12   is really quite narrow as motions for bills of

 13   particulars go.       We've only asked for ten particular

 14   allegations to be explained by the government.                 Six

 15   relate to alleged false statements, two to alleged

 16   omissions of material fact, and two to the identities

 17   of alleged coconspirators.

 18                Now, the government asserts that the motion

 19   is about discovery, but that's not the case at all.

 20   And to respond to Your Honor's earlier request about

 21   the status of discovery, we believe we will be asking

 22   the Court's assistance with that before too long.

 23                But here what we need to understand with

 24   respect to the bill of particulars so that we can

 25   adequately investigate the case, so that we can frame


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 6 of 17 PageID# 290

                                                                         6


  1   our discovery motions properly, and so that we can

  2   formulate a defense -- the volume of discovery so far

  3   is extensive, and the government's response seems to be

  4   that it's all in the discovery.            But I think, as

  5   counsel just acknowledged, that's quite a large volume

  6   of material.        Telling us to essentially go find it in

  7   there -- which I'm overstating it, but that's not the

  8   solution.

  9                THE COURT:        Well, the indictment is specific

 10   as to the statements that they're contending are false,

 11   correct?

 12                MR. MacDOUGALL:        Well, the statements are

 13   specific, but what's false about them is not.

 14                THE COURT:        You want them to explain why

 15   they're false other than their contention that they are

 16   false?

 17                MR. MacDOUGALL:        Well, I can give you an

 18   example, Your Honor.           Paragraph 57 of the indictment,

 19   the firm Covington & Burling -- I guess they're just

 20   known as Covington now -- prepared the FARA filing.                    In

 21   paragraph 57, the government cites a response from

 22   Covington & Burling in a letter to the FARA unit.                  Both

 23   of those statements -- and we cite them in the brief.

 24   Both of those statements are obviously true.                 They're

 25   accurate.        So they're assessed as being a false


        Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 7 of 17 PageID# 291

                                                                         7


  1   statement.      They're charged as being a false statement,

  2   but there's no question that they're each true.                 What

  3   we are seeking from the Court is an order from the

  4   Court to explain to us what's not true about them.

  5                The difficulty, as Your Honor knows, when you

  6   go into a case when you're told that a statement is

  7   false but you're not understanding what the

  8   government's position is on the false nature of it is

  9   you're trying a case blind.           You can't prepare

 10   witnesses, and you can't really understand, until

 11   Rule 29 is heard, as to what that is.              So that's an

 12   example of the false statement issue.

 13                THE COURT:      What about any of the other

 14   specific false statements?           Do they fall into the same

 15   category as far as you're concerned?

 16                MR. MacDOUGALL:       I'm sorry, Your Honor?          I

 17   missed part of that.

 18                THE COURT:      Well, it seems to me that the

 19   alleged falsity of many of the other specific

 20   statements, it's clear on its face what the government

 21   is contending is false.

 22                MR. MacDOUGALL:       Well, Your Honor, as

 23   paragraph 57 demonstrates, simply saying -- you know,

 24   for example, in paragraph 58, the company does not know

 25   whether or the extent to which the Republic of Turkey


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 8 of 17 PageID# 292

                                                                         8


  1   was involved with its retention by the company for a

  2   three-month project.         These are statements that were

  3   made by counsel, by very accomplished counsel.                 These

  4   are their words.       These are not the words of the

  5   defendant.

  6                THE COURT:      I understand.       The other

  7   allegations, though, are taken from statements

  8   attributable to this defendant; aren't they?

  9                MR. MacDOUGALL:       Well, Your Honor, we asked

 10   for ten specific disclosures.            Five of them relate to

 11   statements that are in the FARA filing which would have

 12   originated with Covington.

 13                THE COURT:      All right.

 14                MR. MacDOUGALL:       The other two, Your Honor --

 15   the other two critical points have to do with who the

 16   conspirators are.        As you know, Your Honor, trying a

 17   case with the identity of alleged coconspirators

 18   unknown is almost impossible.            Evidentiary issues are

 19   going to be determined based upon whether a

 20   coconspirator made a statement, whether a document

 21   originated with a coconspirator.             To permit the

 22   government to essentially identify coconspirators as

 23   the trial progresses without knowledge in advance

 24   really denies us the opportunity to contest the

 25   evidence and to test its validity.


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 9 of 17 PageID# 293

                                                                         9


  1                THE COURT:      All right.

  2                MR. MacDOUGALL:       Your Honor, there's only

  3   three possible reasons, we would contend, for the

  4   government's objection here:

  5                The first is that they don't have the

  6   answers.     These allegations shouldn't be in the

  7   indictment in this case if they don't know the answers

  8   to the questions that we've asked.

  9                The second is they have a collection of

 10   possible answers, but they don't want to identify any

 11   alleged statement or specific alleged conspirator until

 12   they see the trial is progressing.

 13                The third is they do know and they knew when

 14   they prepared the indictment, but for tactical reasons,

 15   they don't want to disclose that to the defense.

 16                Your Honor, I contend that none of those are

 17   good reasons to keep the defense in the dark as we go

 18   forward.     For that reason, we would ask the Court to

 19   favorably consider and grant our motion for a bill of

 20   particulars.

 21                THE COURT:      All right.

 22                MR. MacDOUGALL:       The one thing I'd ask with

 23   the Court's indulgence -- Your Honor, I'd note that

 24   prosecution under this statute is very rare.                 There's

 25   been fewer than a dozen, by our count, since the law


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 10 of 17 PageID# 294

                                                                        10


   1   was enacted in the 1930s.          There is not a long history

   2   of appellate decisions and trials where you can take an

   3   indictment that charges this offense and say, Okay, I

   4   understand what's going on, and I know how to prepare a

   5   defense.

   6               This case is different, Your Honor.              We think

   7   it's a different statute that's charged.               It's not

   8   common, and we need the Court's assistance in order to

   9   understand what's being charged here.

  10               THE COURT:       All right.

  11               MR. MacDOUGALL:        Thank you, Your Honor.

  12               MR. GIBBS:       Well, Your Honor, I think the

  13   Court hit on sort of our main point on the argument

  14   regarding the statements that are alleged in the

  15   indictment.      Again, these are not alleged as 1001 false

  16   statements.      These are false statement as part of the

  17   Count 1 conspiracy in this case.

  18               I mean, Your Honor is exactly right.               If you

  19   read through this, this actually looks like a bill of

  20   particulars.      We indicate the document that the false

  21   statement came from.         We indicate the particular

  22   paragraph, and we actually quote the false statement or

  23   what we believe is the false statement in there.                  So I

  24   believe that it would be inappropriate to require the

  25   government to do more with regards to those statements.


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 11 of 17 PageID# 295

                                                                        11


   1               In terms of the coconspirators in this case,

   2   as we indicated in our moving papers, it's unusual

   3   certainly in this district and in this circuit to

   4   require the government to identify the coconspirators.

   5   In this case, we don't feel like that there is a basis

   6   to require that, and we would stand on the arguments we

   7   made in our response motion, Your Honor.

   8               THE COURT:       What would be the government's

   9   objection to identifying any persons whose statements

  10   the government intends to introduce as exceptions to

  11   the hearsay rule as coconspirators?

  12               MR. GIBBS:       Well, I think if we actually have

  13   statements that we anticipate offering under that

  14   hearsay exception, I think that that is certainly a

  15   more appropriate time where we would need to actually

  16   articulate that they are unindicted coconspirators.

  17               I think the defense in their pleading made

  18   the point -- and we do agree with it -- we wouldn't

  19   want to have to do this publicly, especially at this

  20   stage of the proceeding.          We could certainly if, in

  21   fact, the -- and, again, the defense was exactly right.

  22   This is discretionary with Your Honor.              But if Your

  23   Honor determined that in its discretion we needed to

  24   provide information related to individuals we believed

  25   were both coconspirators and whose statements we would


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 12 of 17 PageID# 296

                                                                        12


   1   intend to offer as an exception to the hearsay rule, we

   2   would request that we do that in some form of letter or

   3   something to the defense where it's not done publicly

   4   at this stage.

   5                THE COURT:       All right.    Anything further on

   6   that?

   7                MR. GIBBS:       Nothing further on that, Your

   8   Honor.     Thank you.

   9                THE COURT:       Mr. MacDougall?

  10                MR. MacDOUGALL:       Nothing further, Your Honor.

  11   Thank you.

  12                THE COURT:       All right.    With respect to the

  13   bill of particulars, I am going to order that the

  14   government identify any individuals whose statements

  15   they intend to introduce at trial as statements of a

  16   coconspirator in furtherance of the conspiracy.                 If the

  17   government thinks that that information needs to be

  18   provided by way of a protective order, it should

  19   discuss with counsel what that protective order is.                    If

  20   there are any issues there, just bring them to the

  21   attention of the Court.

  22                With respect to the request for further

  23   information about the specific paragraphs of the

  24   indictment, I want to look at those a little more

  25   closely, and I'll get you an order out here very


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 13 of 17 PageID# 297

                                                                        13


   1   quickly.

   2                All right.      Anything else on that?

   3                MR. MacDOUGALL:       Nothing further, Your Honor.

   4   Thank you.

   5                THE COURT:      All right.     With respect to a

   6   trial date, I've looked at the motion.

   7                Mr. Trout or Mr. MacDougall, anything else

   8   you want to tell the Court, since you filed that

   9   motion, about why you think a trial date in September

  10   is necessary?      I will tell you:        My reaction to the

  11   motion was we would have something in May or June.                     I'd

  12   be happy to hear from you as to why you think September

  13   is needed.

  14                MS. MITCHELL:      Thank you, Your Honor.          May it

  15   please the Court.       We had asked for an extended time

  16   period because, as counsel has conceded at the outset

  17   of this hearing, there is extensive discovery that's

  18   been provided to the tune of 10 terabytes on a couple

  19   of hard drives, as well as additional --

  20                THE COURT:      Right.    Well, you've had a chance

  21   to start going through that now.            I understand from the

  22   government's filings that they've tried to provide you

  23   some assistance --

  24                MS. MITCHELL:      And they have.       In candor,

  25   they have been --


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 14 of 17 PageID# 298

                                                                        14


   1               THE COURT:       -- and they provided you some of

   2   their trial exhibits already.

   3               MS. MITCHELL:       That's absolutely correct,

   4   Your Honor.      Notwithstanding that, we have our

   5   obligations and diligence to our client to look through

   6   this information, to look through these documents, and

   7   we are undertaking that.

   8               Additionally, for the reasons that I'm

   9   confident Your Honor has reviewed in our ex parte

  10   filing, we have additional information that we are

  11   trying to track down on our own.            While we have been

  12   doing that and working on that, not unexpectedly, we

  13   are running into some hurdles along the way and having

  14   difficulty getting our arms around all the information

  15   that's set forth in there.          I think that will take some

  16   time.   Once we achieve those goals, we'll need time to

  17   digest it and pull it together.

  18               So we feel that a later trial date is good.

  19   If Your Honor is inclined, I think we could probably

  20   get ready maybe later -- perhaps June, July if that

  21   would please the Court.

  22               I know it's not of utmost concern to the

  23   Court, but our client's daughter's wedding is the first

  24   week of August.       So we'd like to make sure that we

  25   don't jam him up in that regard as well.


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 15 of 17 PageID# 299

                                                                        15


   1                THE COURT:        How long does the government

   2   think it's case in chief will take?

   3                MR. GIBBS:        We see this as a one-week trial,

   4   Judge.

   5                THE COURT:        All right.     Give me a little more

   6   information about what it is that is going to take you

   7   a month to get your arms around and produce, Mr. Gibbs.

   8                MR. GIBBS:        You know, Your Honor, I think it

   9   really is sort of the last odds and ends of the

  10   discovery production.           It would be some additional

  11   302s, and again, we would have the defense come to the

  12   office to review those.           It would be this video.        I'm

  13   not sure there's a whole lot more beyond that.                 It's

  14   possible.        We're being diligent as well.         If we come

  15   across --

  16                THE COURT:        Right.     As I understand it,

  17   Mr. MacDougall, you have a clearance.

  18                But, Mr. Trout, yours is being processed; is

  19   that right?

  20                MR. TROUT:        That's right, Your Honor.        I have

  21   finished my questionnaire.              I thought I was going to

  22   get my fingerprints done today.              I can't get it done

  23   today.     It's going to be done on Friday.

  24                THE COURT:        All right.

  25                MR. MacDOUGALL:        Your Honor, I am,


         Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 16 of 17 PageID# 300

                                                                        16


   1   apparently, from a prior case still qualified for

   2   clearance.      I spoke with the security officer

   3   yesterday.      She's contacting an equity holder for a

   4   compartment, and she hopes to have me ready in the next

   5   week.

   6                THE COURT:      All right.     Mr. Gibbs, is that

   7   holding anything up in terms of what you're producing?

   8                MR. GIBBS:      No, Judge.     Again, we've been in

   9   touch with Maura Peterson as well.             We do have the one

  10   CIPA ruling from Your Honor we're waiting on.                This is

  11   a -- I mean, there may be no documents that would

  12   require clearances.        Obviously, out of an abundance of

  13   caution, we're proceeding with that.

  14                THE COURT:      All right.     There are some

  15   aspects of the case that I appreciate may require a

  16   little more time to deal with than an ordinary case.                   I

  17   think that there will be more than ample time for a

  18   trial date in July.        I'm going to set this down for

  19   trial on July 15.

  20                I'm going to set some other dates as well.

  21   I'm going to set a date of April 1 for any Section 5

  22   notices under CIPA by the defense.             I'm going to set an

  23   April 15 motions deadline, and we'll have a hearing on

  24   any motions on May 10.

  25                The Court will get an order out here shortly


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 49 Filed 02/14/19 Page 17 of 17 PageID# 301

                                                                        17


   1   on the remaining issues under the bill of particulars.

   2                All right.      Anything else?

   3                MR. GIBBS:      None from the government, Your

   4   Honor.

   5                THE COURT:      All right.     Mr. MacDougall?

   6                MR. MacDOUGALL:       None from the government --

   7   none from the defense, Your Honor.             Sorry.      It's been a

   8   long time.

   9                THE COURT:      I understand.      Habits are hard to

  10   break sometimes.

  11                All right.      Very good.     Thank you.

  12                Counsel is excused.        The Court will stand in

  13   recess.

  14                ----------------------------------
                             Time: 2:18 p.m.
  15

  16

  17

  18

  19

  20

  21

  22         I certify that the foregoing is a true and

  23    accurate transcription of my stenographic notes.

  24
                                                    /s/
  25                                   Rhonda F. Montgomery, CCR, RPR


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)    299-4599
